                                                                                                                   FILED
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case



                                      UNITED STATES DISTRICT Cou T CLERK, u.s. oisrm:.:TcouRr
                                                                                                     SOU       R      TRICT OF CALIFORNIA
                                         SOUTHERN DISTRICT OF CALIFORNIA                             BY                           DEPUTY
             UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                 v.                                 (For Offenses Committed On or After November 1, 1987)


            PATRICIO OLVERA-CHAVEZ (1)                              Case Number:            18CR5288-BAS

                                                                    THOMAS SIMS
                                                                    Defendant's Attorney
USM Number       72961298
D -
THE DEFENDANT:
IZI pleaded guilty to count(s)         ONE (1) OF THE INFORMATION

D     was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                         Count
Title & Section                   Nature of Offense                                                                     Number(s)
8 USC 1326                        REMOVED ALIEN FOUND IN THE UNITED STATES                                                 1




     The defendant is sentenced as provided in pages 2 through                2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)

D     Count(s)                                                is          dismissed on the motion of the United States.

      Assessment : $100 REMITTED



D     JVTA Assessment*: $
      *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
IZI   No fine                D Forfeiture pursuant to order filed                                                  , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                   MARCH 25. 2019
                                                                   Date of Imposition of Sente
----...

  AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

   DEFENDANT:                  PATRICIO OLVERA-CHAVEZ (1)                                               Judgment - Page 2 of2
   CASE NUMBER:                18CR5288-BAS

                                                        IMPRISONMENT
      The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
      TWELVE (12) MONTHS AND ONE (1) DAY.




      D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
      D     The court makes the following recommendations to the Bureau of Prisons:




      D     The defendant is remanded to the custody of the United States Marshal.

      D     The defendant must surrender to the United States Marshal for this district:
            D     at                             A.M.
            D     as notified by the United States Marshal.

            The defendant must surrender for service of sentence at the institution designated by the Bureau of
      D
            Prisons:
            D     on or before
            D     as notified by the United States Marshal.
            D     as notified by the Probation or Pretrial Services Office.

                                                            RETURN
     I have executed this judgment as follows:

            Defendant delivered on


      at   ~~~~~~~~~~~~
                                               , with a certified copy of this judgment.


                                                                      UNITED STATES MARSHAL



                                          By                    DEPUTY UNITED STATES MARSHAL
